          Case 1:20-cv-01026-ABJ Document 13 Filed 04/30/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
 ASSOCIATION OF ADMINISTRATIVE                      )
 LAW JUDGES, INTERNATIONAL                          )
 FEDERATION OF PROFESSIONAL AND                     )
 TECHNICAL ENGINEERS, AFL-CIO,                      )      Case No. 1:20-cv-01026-ABJ
                                                    )
                 Plaintiff,                         )
                                                    )
        v.                                          )
                                                    )
 FEDERAL SERVICE IMPASSES PANEL, et                 )
 al.,                                               )
                                                    )
                 Defendants.                        )


                      Motion by Non-Party Social Security Administration
                 for Clarification of the Court’s Minute Order of April 28, 2020

       The Social Security Administration (“SSA”), a non-party to this matter, respectfully moves for

clarification of the Court’s Minute Order of April 28, 2020 to reflect SSA’s voluntary agreement to

delay the implementation of the nine Collective Bargaining Agreement Articles that are the subject of

the Federal Service Impasses Panel (the “Panel”) decision forming the sole basis of the suit here (“the

Panel articles”). The Court’s Minute Order, issued after the conclusion of a telephonic scheduling

conference among the Court, the parties, and the Department of Justice on behalf of non-party SSA,

stated that SSA has agreed to refrain from implementing the Panel articles “until this case has been

resolved on the merits.” Respectfully, SSA asks the Court to modify that language to reflect (1) SSA’s

voluntary commitment to delay the implementation of the nine Panel articles until the end of May and

(2) its representation that if resolution of this litigation extends beyond the end of May, SSA will in

good faith revisit the length of its voluntary implementation delay at such time as the Court deems

appropriate. SSA reiterates here that it will consider any request by the Court for further delay, and
             Case 1:20-cv-01026-ABJ Document 13 Filed 04/30/20 Page 2 of 4



any good faith proposal or request by either party, when and if it becomes apparent to the Court that

considered resolution of the matter may require additional time beyond the end of May.

        As background and good cause for this motion, SSA states as follows:

        1.      On April 28, 2020, the Court held the second of two telephonic conferences to discuss

scheduling in light of the motion for preliminary injunction and request for expedited briefing filed

and served on the defendants on the evening of Friday, April 24, after the close of business, by Plaintiff

Association of Administrative Law Judges (“AALJ”). The undersigned Department of Justice counsel

appeared on SSA’s behalf.

        2.      The Court addressed two issues during the status conference: (1) whether SSA would

voluntarily agree to defer implementing the Panel articles to permit orderly resolution of the questions

raised by AALJ; and (2) how to schedule briefing on jurisdiction and the merits of AALJ’s

constitutional claim.

        3.      On the first issue, Department of Justice counsel represented, following expedited

consultation with SSA initiated on Monday, April 27, that “SSA is willing to hold off implementation

of [the] articles from the panel decision.” Counsel further elaborated that SSA was “concern[ed] with

how long it would be withholding implementation,” and that “right now they would be willing to

withhold implementation of those articles until . . . around the end of May or so, depending on

what . . . the parties can agree to and what kind of briefing schedule is set. But that’s . . . the timeframe

that they would have in mind that they would be willing to—that they’ve communicated to us that

they’re willing to agree to at this time.” April 28 Hearing Transcript at 4–5 (attached as Exhibit A).

        4.      The Court noted that “it’s going to be hard to guarantee when the matter is going to

be ruled on and it’s hard to imagine the two-step briefing process that the defense favored yesterday

if we’re going to try to meet that kind of schedule for expedition.” But before addressing a timeline

further, the Court asked AALJ whether it agreed that the nine Panel articles were “the only aspect of


                                                     2
             Case 1:20-cv-01026-ABJ Document 13 Filed 04/30/20 Page 3 of 4



the contract” before the Court. After some discussion, the Court determined that the Panel articles

were the only articles in the parties’ underlying collective bargaining agreement negotiations at issue

in this case. Id.

        5.          The Court then determined that because “the Social Security Administration is willing

to agree to hold off on what it was going to do on Tuesday, which is implement the panel decision in

this case, that renders the request for a temporary restraining order moot and we can consolidate the

request for preliminary injunction in the complaint with the merits and brief the merits and decide

this case.” Id. at 9.

        6.          After discussions turned to a schedule for briefing on the merits, an extended

discussion between the parties and the Court ensued concerning whether the parties (not including

non-party SSA) would agree to consolidate briefing on AALJ’s preliminary injunction motion and on

the merits, for which the Court had previously indicated its strong preference. The parties ultimately

did not agree on consolidated briefing, and the Court next discussed with the parties whether it should

require briefing on the two legal aspects of this case—the Court’s jurisdiction and AALJ’s

Appointments Clause claim—seriatim or simultaneously.

        7.          On that question, Department of Justice counsel—acknowledging its limited role as a

non-party—asked the Court to set briefing on the jurisdictional issue first and then on the merits of

AALJ’s constitutional claim only after the Court resolves whether it has jurisdiction. Id. at 17.

        8.          The Court responded that “there’s some disconnect between your wanting . . . this to

be over in a month and calling for two rounds of briefing” but that it was happy to set a two-round

briefing schedule as long as that tension was understood. Id.

        9.          In response to the Court’s caution, Department of Justice counsel stated that they

would “have further discussions with SSA as the case goes along on holding off implementation of

the panel decision, depending on where things are at.” Id.


                                                      3
          Case 1:20-cv-01026-ABJ Document 13 Filed 04/30/20 Page 4 of 4



        10.     The Court further cautioned that “even if the briefing schedule was a week and a week,

you’re already getting close to the end of May,” and that the Court would “set a reasonable schedule

and . . . expect the agency to be reasonable.” Id. at 17–18. The discussion then turned to whether

SSA would intervene in the case.

        Counsel acknowledges that the parties’ conflicting positions on how to brief the legal

questions at issue may have prompted confusion about how long SSA had voluntarily committed to

hold off on implementing the Panel articles. Counsel therefore clarifies its representations on behalf

of SSA during the scheduling conference, after verifying their independent recollections against the

transcript of the conference, and respectfully asks that the April 28 Minute Order be modified to

reflect the clarified understanding among the Court, the parties, and SSA that SSA has agreed to

(1) defer implementing the Panel articles until May 31, 2020 and (2) consider in good faith whether it

can voluntarily agree to further delay implementation should it become necessary to revisit that

question at or near the end of May. Counsel reassures the Court that the Court can with full

confidence “expect the agency to be reasonable,” see id., in that regard.

Dated: April 30, 2020                                   Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        CHRISTOPHER R. HALL
                                                        Assistant Branch Director

                                                        /s/ Kyla M. Snow
                                                        KYLA M. SNOW (Ohio Bar No. 96662)
                                                        Trial Attorney
                                                        U.S. Department of Justice, Civil Division
                                                        Federal Programs Branch
                                                        1100 L Street, NW
                                                        Washington, D.C. 20005
                                                        Phone: (202) 514-3259
                                                        Fax: (202) 616-8460
                                                        Counsel for the Social Security Administration



                                                   4
